Citation Nr: 1034787	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-44 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a shrapnel wound of the right hip, other than 
scarring.  

2.  Entitlement to an increased rating for a scar from a shrapnel 
wound of the right hip, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a gunshot 
wound of the left neck, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1969.  

This matter was previously before the Board of Veterans' Appeals 
(Board) in February 2009, at which time the issues set forth on 
the title page were remanded to the VARO in Houston, Texas, for 
additional development, including the issuance of a statement of 
the case per Manlincon v. West, 12 Vet. App. 238 (1999), as to 
the issue of the initial rating to be assigned for residuals of a 
shrapnel wound of the right hip, other than scarring.  This 
appeal originated from RO action entered in July 2003, followed 
by additional rating action in October 2004.  Following the AMC's 
attempts to complete the requested actions on remand, the case 
was returned to the Board for further review.  

The issue of entitlement to an initial rating in excess of 10 
percent for residuals of a shrapnel wound of the right hip, other 
than scarring, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is already in receipt of the maximum schedular 
evaluation under applicable rating criteria for a scar of the 
right hip and there is otherwise no showing of an associated 
limitation of function warranting any higher rating.  

2.  The Veteran's residuals of a gunshot wound of the left neck 
are at present manifested by not more than a moderate injury to 
Muscle Group XXIII, scarring from the entrance and exit wounds, 
and upper back pain with moderate, but no greater, limitation of 
motion of the cervical spine due to associated arthritic changes.  

3.  The schedular rating criteria are adequate to rate the 
Veteran's scar of the right hip from a shell fragment wound and 
residuals of a gunshot wound of the left neck.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 
percent at any time during the appeal period for a scar from a 
shrapnel wound of the right hip have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, 
Diagnostic Code 7804, as in effect prior to October 2008.  

2.  The criteria for the assignment of a 20 percent rating, but 
none greater, for residuals of a gunshot wound of the left neck 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 4.71a, Diagnostic Code 5290, as in effect prior 
to September 26, 2003; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, 4.73, Diagnostic Codes 5242, 
5323 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Compliance

As indicated above, this matter was previously the subject of a 
development request entered in February 2009, wherein the Board 
sought additional actions by the AMC as to the matters herein 
addressed on the merits.  On remand, the AMC complied with the 
Board's directives to ensure that the VA's duties to notify and 
assist were satisfied, followed by readjudication of the issues 
under review.  To that extent, and in the absence of any 
allegation of noncompliance by or on behalf of the Veteran, it is 
concluded that substantial compliance with the Board's 
development request has been achieved.  See Stegall v. West, 11 
Vet. Ap. 268, 270-71 (1998). 


Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO or AMC to the Veteran, 
dated in May 2003, March 2006, June 2007, June 2008, and February 
2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this claim for 
increase, and has not argued that any error or deficiency in the 
accomplishment of the duties to notify and assist has prejudiced 
him in the adjudication of his appeal.  See Shinseki v. Sanders, 
129 S.Ct.1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple 
VA examinations during the course of the instant appeal in order 
to evaluate the nature and severity of his right hip scarring and 
residuals of a gunshot wound of the left neck.  The reports from 
these examinations are found to be sufficiently detailed as to 
permit fair and equitable consideration of the merits of the 
issues presented.  On that basis, further VA medical examination 
relative to the disabilities herein at issue are not required.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  

Merits of the Claims for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Examination reports are 
to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), it was held that "staged ratings are appropriate for an 
increased-rating claim when the factual findings shown distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  No basis for 
drawing a distinction between initial rating and increased rating 
claims for applying staged ratings was found.  Id. 

Scar from a Shell Fragment Wound of the Right Hip

By rating action in January 1998, service connection was 
established for a scar from a shrapnel fragment wound of the 
right hip.  At that time, a 0 percent rating was assigned for the 
right hip scar under DC 7805.  By its rating decision of July 
2003, the RO increased the assigned rating from 0 percent to 10 
percent, effective from April 2003, under DC 7804 and that 10 
percent rating has remained in effect since that time.  

From August 30, 2002, pertinent DCs of 38 C.F.R § 4.118 provided 
as follows:  For a scar, other than on the head, face and neck, 
which was superficial and did not cause a limitation of motion, a 
veteran would receive a maximum 10 percent evaluation if it 
covered an area of 144 square inches or greater under DC 7802.  
Pursuant to DC 7804, a veteran would garner a maximum 10 percent 
rating for a superficial scar that was painful on examination.  
The regulation defines a "superficial scar" as one not associated 
with underlying soft tissue damage.  38 C.F.R § 4.118, DC 7802, 
Note (2) and 7804, Note (1).  Under DC 7805, other scars should 
be rated on limitation of function of the affected part.  38 
C.F.R § 4.118, DC 7805.

Substantive changes to the rating criteria for the skin and 
specifically, scars, were made during this appeal.  VA has 
published notice of additional regulatory changes effective from 
October 23, 2008, for claims received on or after that date.  See 
73 Fed. Reg. 54708 (Sept. 23, 2008).  As the current claim was 
filed prior to October 23, 2008, these most recent changes to the 
rating criteria for scars are not applicable to this appeal.

The Veteran as indicated above is in receipt of the maximum, 10 
percent schedular evaluation assignable under DCs 7802 and 7804.  
There is otherwise no showing of any limitation of the right hip 
or other body part as a result of the shell fragment wound scar 
of his right hip.  No associated limitation of motion or function 
was indicated on VA examinations in May 2003, June 2004, May 
2005, or June 2007, and to the extent that the Veteran has voiced 
complaints of any associated limitation of function, such are not 
borne out by the findings on VA medical examinations or the other 
assembled medical data.  As such, a schedular evaluation in 
excess of 10 percent is not for assignment.  

Also for consideration is whether the Veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b).  First, the 
Board must determine if the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
service-connected disability are inadequate.  To do this, the 
Board or the RO must determine if the criteria found in the 
rating schedule reasonably describe the claimant's disability 
level and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral for extraschedular consideration is required.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step--to determine whether, to accord justice, an 
extraschedular rating must be assigned.  Id.  

In this instance, the Veteran's right hip scar from an inservice 
shrapnel wound is clearly accounted for under DC 7804 and the 
other DCs set forth by 38 C.F.R. § 4.118.  DC 7804, in 
particular, fully contemplates his level of disability and 
symptomatology, particularly in light of the size of the area 
affected and that only a 10 percent rating is warranted for a 
superficial, painful scar under DC 7804.  Consequently, the Board 
finds that DC 7804 adequately compensates him for the current 
disability level and his symptomatology and the Board concludes 
that the disability in question does not present an exceptional 
disability picture warranting  referral for consideration of an 
extraschedular rating.  

In all, the Board concludes, a preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent for a 
scar from a shrapnel wound of the right hip throughout the period 
in question.  Hart, supra.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.118 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2009).

Residuals of a Gunshot Wound of the Left Neck

Service connection for residuals of a gunshot wound of the left 
neck was established previously at a time prior to the VA's loss 
of the Veteran's claims folder.  A 10 percent evaluation under DC 
5323 has been assigned for such disability, based on the presence 
of a moderate injury involving Muscle Group XXIII.  

Under DC 5323, a 10 percent rating is assignable for moderate 
muscle injury to Muscle Group XXIII.  Function under that Muscle 
Group involves movements of the head and fixation of shoulder 
movements, and muscles of the side and back of the neck, 
including the suboccipital, as well as lateral vertebral and 
anterior vertebral muscles.  A 20 percent rating is for 
assignment for a moderately severe muscle injury, and a 30 
percent rating is assignable where there is a severe muscle 
injury to Muscle Group XXIII.  

VA regulations provide principles of combined ratings for muscle 
injuries, including that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2009).  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for the shoulder girdle and 
arm (DCs 5301 through 5306); 3 muscle groups for the forearm and 
hand (DCs 5307 through 5309); 3 muscle groups for the foot and 
leg (DCs 5310 through 5312); 6 muscle groups for the pelvic 
girdle and thigh (DCs 5313 through 5318); and 5 muscle groups for 
the torso and neck (DCs 5319 through 5323).  38 C.F.R. § 4.55(b) 
(2009).

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2009).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d) (2009).  38 C.F.R. § 4.56(d) is essentially a totality-
of-the-circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle injury is a simple wound to the muscle without 
debridement or infection.  Records of the injury are demonstrated 
by a superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs or 
symptoms of muscle disability.  The objective findings would 
include a minimal scar, but no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d) (2009).

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  Id. 

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intermuscular cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence 
of a through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and cicatrization.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of the skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance, with soft or flabby muscles in the 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with the 
sound side or of coordinated movements indicate severe impairment 
of function.  If present, the following are also signs of severe 
muscle disability: (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile. (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle. (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) Atrophy 
of muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle. (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

The record reflects that the Veteran sustained a gunshot wound of 
the neck when serving as a military policeman and another service 
person accidently discharged his weapon wounding the Veteran in 
the left portion of his neck.  The bullet entered under his left 
jaw and exited through the left posterior neck.  

VA outpatient treatment was received in April 2003 for left neck 
stiffness, spasm, and tingling of the left hand.  

VA examination in May 2003 disclosed a 2-centimeter scar on the 
underside of the anterior mandible and a 3-centimeter scar over 
the base of the cervical spine.  Some patchy loss of left upper 
extremity sensation was present.  Range of motion of the cervical 
spine was as follows:  Flexion was to 40 degrees, extension to 30 
degrees, left rotation to 45 degrees, and right rotation to 50 
degrees.  The examiner noted that he was unable to attribute neck 
and left arm difficulties of the Veteran to his service-connected 
disorder.  

VA examination in May 2005 disclosed the Veteran's complaint of 
burning and aching pain in the area of the left neck, which he 
reported was a "9" on a scale of 1-10, 10 being the worst.  A 
depressed scar over the left trapezius with adherence, measuring 
3 by .5 centimeters, was present.  Also indicated was a left neck 
scar measuring 1 by .5 centimeters, without any other associated 
abnormality.  The cervical spine exhibited no radiating pain, 
muscle spasm, tenderness, or ankylosis. Flexion was to 90 
degrees, extension to 20 degrees, lateral flexion in each 
direction to 30 degrees, rotation to the right to 45 degrees, and 
rotation to the left to 35 degrees.  Joint function of the spine 
was additionally limited by 25 degrees after repetitive use due 
to pain.  The examiner noted that osteoarthritis of the Veteran's 
neck was a residual of his inservice gunshot wound.  

In June 2007, VA examination disclosed a 2-plus centimeter scar 
on the underside of the mandible and a 3-centimeter scar at the 
base of the cervical spine in the left lateral posterior region 
of the shoulder.  Both scars were nontender, well-healed, and 
nonadherent to underlying tissue.  Range of motion of the 
cervical spine was to 40 degrees of flexion, extension to 10 
degrees, lateral bending to the right to 30 degrees and to 15 
degrees to the left, and rotation to the right to 45 degrees and 
to the left to 40 degrees, with pain.  Reflex and sensory testing 
was without any indicated abnormality; 5- strength of the left 
triceps was present, but all other motor groups were 5/5.  Spasm 
of the scapular rotators just inferior to the exit wound was 
present, with associated burning.  The pertinent diagnosis was of 
a neck injury with secondary gunshot wound and the examiner 
opined that the Veteran's cervical spondylosis was more likely 
related to a total hip arthroplasty and not secondary to his neck 
gunshot wound.  

In this instance, muscle injury beyond the moderate level is not 
demonstrated, given the absence of debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
cicatrization following the incurrence of the gunshot wound.  
Moreover, the scars are of smallish size and there is no showing 
of any significant loss of deep muscle fascia, substance, 
resistance, or strength.  

Were his scars to be evaluated without regard to muscle injury, 
not more than a 10 percent rating would be for assignment under 
DCs 7802, 7804, or 7805.  The scars are not in the aggregate 144 
or more square inches in area, and, as such, would not warrant 
even a 10 percent evaluation under DC 7802.  No associated 
abnormalities were demonstrated on VA examination in 2003, 
although one scar was both depressed and adherent when evaluated 
by VA in 2005, with the left anterior neck scar not being 
associated with any pain, tenderness, tissue loss, adherence, 
disfigurement, or other defect.  All scars were found to be well-
healed, non-tender, and non-adherent when evaluated by VA in 
2007.  Thus, not more than a 10 percent rating is for assignment 
for the scars associated with the Veteran's gunshot wound of the 
neck, were that the predominant residual of that wound.  

As well, there is some question presented as to the impact of the 
Veteran's neck wound upon the motion of his cervical spine.  At 
least some of the prior adjudicators in previous claims 
considered the reduction in cervical spine motion to be a 
residual of the neck wound at issue, and more recent examiners 
are divided as to whether arthritic or other involvement of the 
cervical spine and associated manifestations, such as limitation 
of motion, are part and parcel of the disorder in question.  
Notice, too, is taken that the record does not otherwise 
delineate the occurrence of a total hip arthroplasty, as 
referenced by the VA examiner in June 2007 as the probable cause 
of the Veteran's arthritis of his cervical spine.  In Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), it was held that 
regulations require that, when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected disability from any other diagnosed disorder, 
VA must consider all symptoms in the adjudication of the claim.  

Notice is taken that the criteria for the evaluation of spinal 
disorders were amended prior to the initiation of and during the 
course of the instant appeal, initially as of September 23, 2002, 
with respect to intervertebral disc disease which is not herein 
at issue, and then on September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (2003); 67 Fed. Reg. 54345 (2002).  Because of this 
fact, the question arises as to which set of rating criteria 
applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that 
the version most favorable to the claimant be applied when there 
has been a change in rating criteria has been overruled to the 
extent that it conflicts with authority established by the 
Supreme Court and United States Court of Appeals for the Federal 
Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not be 
construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 
(Fed. Cir. 2002).  

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  VAOPGCPREC 7-
2003; 69 Fed. Reg. 25179 (2004). If a veteran could receive a 
higher evaluation under the new criteria, the effect of the 
change would be liberalizing.  Therefore, the Board will consider 
the claim under the old rating criteria for the entire period of 
the appeal, and under the new criteria from the effective date of 
the noted revisions.

As in effect prior to September 26, 2003, DC 5290 provided that 
slight limitation of motion of the cervical was assigned a 10 
percent rating, moderate limitation of motion was evaluated as 20 
percent disabling, and the maximum schedular rating of 30 percent 
was assignable for severe limitation of motion.  Under DC 5237, 
the assigned DC for cervical strain on and after September 26, 
2003, or DC 5242 as for spinal arthritis, a spinal disorder, with 
or without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, is assigned a 20 percent 
rating where forward flexion of the cervical spine is greater 
than 15 degree but not greater than 30 degrees or the combined 
range of motion of the cervical spine is not greater than 170 
degrees.  The 30 percent rating requires that flexion of the 
cervical spine be limited to 15 or less degrees or that there be 
favorable ankylosis of the entire cervical spine.  The foregoing 
criteria are known as part of the general rating formula for the 
evaluation of spinal diseases and injuries.

Here, in the absence of a clear line of demarcation, the 
reduction in cervical spine motion cannot reasonably be 
dissociated from the gunshot wound of the neck.  The medical data 
compiled throughout the appeal period are consistent with a 
moderate limitation of motion of the cervical spine, but none 
greater, warranting a 20 percent evaluation under DC 5290, as in 
effect prior to September 2003, but no rating in excess of 20 
percent is warranted under that DC or the general formula for 
diseases of the spine, effective from September 2003.  

Regardless of the criteria, when assigning a disability rating 
for a musculoskeletal disorder it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an 
orthopedic disorder must reflect functional limitation which is 
due to pain, as supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Here, while pain of the cervical spine is demonstrated and there 
is shown on the VA examination in 2005 that flexion was reduced 
to 25 degrees due to pain on repetitive movement, such does not 
warrant any increase beyond 20 percent based on either the old or 
new rating criteria.  Notice is taken that a decline to 25 
degrees of flexion is not otherwise indicated on any other 
occasion and at that time and all other times, pain, fatigue, 
lack of endurance, weakness, or incoordination is not 
demonstrated to result in any additional limitation of motion 
warranting any further rating increase.  

While a 20 percent schedular rating is found to be warranted for 
the entirety of the period in question per Hart, any increase 
beyond the 20 percent level is not shown to be in order on an 
extraschedular basis.  As indicated above, consideration under 
various, applicable DCs warrants at most a 20 percent evaluation 
and such rating adequately compensates the Veteran for the level 
of disability shown to be present.  There is no allegation or 
showing that the newly assigned 20 percent rating is inconsistent 
with the disability picture indicated, such that referral for 
extraschedular consideration might be in order.  Thun, supra.

On balance, the record supports the assignment of a 20 percent 
rating, but none greater, for the residuals of a gunshot wound of 
the left neck, inclusive of osteoarthritic changes of the 
cervical spine and associated limitation of motion.  


ORDER

An increased rating for a scar from shrapnel fragment wound of 
the right hip is denied.  

A 20 percent rating, but none greater, is for assignment 
throughout the appeal period for residuals of a gunshot wound of 
the left neck, subject to those provisions governing the payment 
of monetary benefits.  
REMAND

By its February 2009 remand, the Board directed the AMC to issue 
a statement of the case to the Veteran, pursuant to Manlincon, 
with respect to the issue of his entitlement to an initial rating 
in excess of 10 percent for residuals of a shell fragment wound 
of the right hip, other than scarring.  On remand, the AMC did 
not comply with the Board's request, but included the 
aforementioned issue in the supplemental statement of the case 
furnished to the Veteran in January 2010, as if such matter had 
been fully developed as a perfected appeal.  Such action was 
contrary to the Board's specific directive and represents a 
violation of the holding in Stegall v. West, 11 Vet. App. 268, 
270 (1998) (remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
Board's remand order).

Moreover, such action is violative of 38 C.F.R. § 19.31 relative 
to the circumstances under which a supplemental statement of the 
case may be issued and it, too, is noted that the AMC in 
reviewing the issue in question considered only the most recent 
evidence received by VA, as opposed to all of the pertinent 
evidence on file during the entirety of the rating period from 
December 24, 1996, to the present.  On that basis, corrective 
action is mandated, requiring a further remand of the Manlincon 
issue.  

Accordingly, this matter is REMANDED for the following action:

Furnish to the Veteran a statement of the 
case addressing the issue of his 
entitlement to an initial rating in excess 
of 10 percent for residuals, other than 
scarring, for a shrapnel wound to the right 
hip, with retained fragment, based on the 
Veteran's December 2004 filing of a notice 
of disagreement regarding rating action 
entered in October 2004.  The Veteran is 
hereby notified that he can only perfect an 
appeal as to such matter by the timely 
filing of a substantive appeal, also known 
as a VA Form 9, Appeal to the Board of 
Veterans' Appeals, within 60 days of the 
issuance of the statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


